Citation Nr: 1514173	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether recoupment of disability severance pay prior to receipt of VA compensation is proper.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to May 1986. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a headache disability and an increased rating for the Veteran's service-connected psychiatric disorder were raised in a March 2015 application for benefits.  They are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran separated from service in May 1986 with disability severance pay of $9,897 for her depression disability; in November 2009, she was granted service connection for such disability, and assigned a rating of 10 percent, effective December 22, 2008.


CONCLUSION OF LAW

Recoupment of disability severance pay prior to receipt of VA compensation is proper.  10 U.S.C.A. §§ 1174(h)(2), 1212(d) (West 2014); 38 C.F.R. § 3.700(a)(3).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where a disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay.  Where payment of severance pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of the severance pay.  38 C.F.R. § 3.700(a)(3); see also 10 U.S.C.A. §§ 1174(h)(2), 1212(d).  

The pertinent facts of this case are not in dispute.  The Veteran underwent psychiatric hospitalization for major depressive episode in February 1986, and in May 1986 separated from service with disability severance pay of $9,897.  In a November 2009 rating decision, the RO granted service connection for depression (formerly diagnosed as depression with psychotic features), and assigned a rating of 10 percent, effective December 22, 2008.  The decision was based in significant part on the report of a VA examiner in May 2009 diagnosing major depressive disorder, recurrent, in remission, and assessing that such disorder was the depressive disorder that began during the Veteran's service, for which she received disability severance pay.  In a letter accompanying the decision, the RO explained that, in accordance with the law governing VA compensation, the Veteran's disability severance pay of $9,897 must be recouped, and therefore all of the Veteran's VA compensation payments for her service-connected depression must be held back until the severance pay is fully recouped.  The Veteran filed a notice of disagreement with the recoupment of her disability severance pay, and perfected an appeal of the issue.

The Veteran has not expressed disagreement with these facts.  As reflected in statements made in January 2010, October 2012, and June 2013, she is requesting that she not be required to repay her disability severance pay prior to her receipt of VA compensation.  She has expressed that her in-service depression was, in part, the result of harassment, an assault, and the death of her mother; that she wanted to remain on active duty at the time of her discharge but was not permitted to do so; that she quickly spent all of disability severance pay following service on necessities and paying off bills she had accumulated during active service; and that she has been coping with her psychiatric problems with varying degrees of severity since her May 1986 separation from service.  

While the Board acknowledges the Veteran's contentions, the law regarding recoupment of disability severance pay prior to receipt of VA compensation benefits is clear, and there is simply no legal basis for allowing her claim.  Here, the Veteran was granted disability severance pay for her depression prior to September 30, 1996, and was granted service connection for the same disability subsequent to September 15, 1981.  Accordingly, the Veteran's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the law, and not the evidence, is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.


ORDER

Recoupment of disability severance pay prior to receipt of VA compensation is proper, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


